       Case 2:21-cv-01144-CJB-DPC Document 44 Filed 09/01/21 Page 1 of 3




                            UNITED STATES DISTRICT COURT

                            EASTERN DISTRICT OF LOUISIANA

 TEDDY BILLIOT, MARY VERDIN, LIZA                          NO. 2:21-cv-01144(J)(2)
 NAQUIN, TASHA DARDAR, JADE BILLIOT
 BERGERON, LANNY DARDAR, CANDACE
 HENDON, KELLY NAQUIN, LORETTA
 VERDIN, CASEY DARDAR, SHANA RAE
 DARDAR, AND JOAN BRUNET
 Plaintiffs,

 vs.                                                       JUDGE: BARBIER

 THE TERREBONNE PARISH SCHOOL                              MAGISTRATE: CURRAULT
 BOARD, THE TERREBONNE PARISH
 SCHOOL DISTRICT, PHILIP MARTIN,
 INDIVIDUALLY AND IN HIS OFFICIAL
 CAPACITY AS SUPERINTENDENT, AND
 GREGORY HARDING, INDIVIDUALLY AND
 IN HIS OFFICIAL CAPACITY AS PRESIDENT
 OF THE TERREBONNE PARISH SCHOOL
 BOARD
 Defendants.

   UNOPPOSED MOTION TO CONTINUE SUBMISSION DATE OF RULE 12(b)(6)
        MOTION TO DISMISS AND REQUEST FOR ORAL ARGUMENT

       Plaintiffs, Teddy Billiot, Mary Verdin, Liza Naquin, Tasha Dardar, Jade Billiot Bergeron,

Lanny Dardar, Candace Hendon, Kelly Naquin, Loretta Verdin, Casey Dardar, Shana Rae Dardar,

and Joan Brunet, appearing through undersigned counsel, move the Court to continue the

submission date on the Rule 12(b)^(6) motion to dismiss filed on August 24, 2021 for at least two

weeks or until at least September 22, 2021. Plaintiffs hereby request oral argument.

       The grounds for this motion are as follows:

                                                1.

       There is no opposition to the granting of a continuance.




                                                1
       Case 2:21-cv-01144-CJB-DPC Document 44 Filed 09/01/21 Page 2 of 3




                                                2.

       Discovery is not complete. Requests for many depositions, as set forth in the witness list,

have only resulted in a September 3, 2021 deposition date for the two named individual defendants.

Due to Ida, this deposition date is no longer feasible. Answers and responses to written discovery,

due within the week, will obviously be delayed. Request for inspections, although previously

scheduled, were not completed and will be indefinitely postponed,


                                                   3

       Counsel for plaintiffs evacuated New Orleans on August 31, 2021, the date on which an

opposition was due, because of serious electrical and internet issues that a generator helped with

but did not cure. Until he arrived in Vicksburg, reliable internet service and reliable access to

Westlaw to finish his research was not possible.


                                                4.

       The August 30, 2021 settlement conference, which was made feasible by a proposal from

defendants to initiate a French Immersion Program at Montegut Elementary, which would have

resulted in a profound shift in the relationship of the parties and at perhaps even a sotto voce

concession of alleged unreasoned failures to act on the 2018 and 2020 petitions, was cancelled on

account of Ida. Undersigned counsel timely submitted a position paper and filed timely a witness

and exhibit list prior to August 30, 2021.


                                                   5

       In person oral argument on September 8, 2021, which is hereby requested and which is

normally granted in non-frivolous cases such as the instant case, is not possible on account of

evacuation from New Orleans.




                                                   2
      Case 2:21-cv-01144-CJB-DPC Document 44 Filed 09/01/21 Page 3 of 3




                                   Respectfully submitted,

                                   KOERNER LAW FIRM
                                   /s/ Louis R. Koerner, Jr.,
                                   Louisiana Bar 7817
                                   1204 Jackson Avenue
                                   New Orleans, Louisiana 70130-5130
                                   (504) 581-9569 (New Orleans)
                                   (504) 405-1411 (Cell)
                                   (504) 324-1798 (Fax)
                                   koerner@koerner-law.com
                                   URL: www.koerner-law.com

                                   DOMENGEAUX WRIGHT ROY & EDWARDS
                                   /s/ James H. Domengeaux, Sr.
                                   Bar Roll No. 17555
                                   556 Jefferson St., Suite 500
                                   Post Office Box 3668
                                   Lafayette, Louisiana 70502
                                   (337) 233-3033

                                  Attorneys for Teddy Billiot, Mary Verdin, Liza Naquin,
                                  Tasha Dardar, Jade Billiot Bergeron, Lanny Dardar,
                                  Candace Hendon, Kelly Naquin, Loretta Verdin, Casey
                                  Dardar, Shana Rae Dardar, and Joan Brunet

                                      CERTIFICATE

      I hereby certify that I have served the foregoing pleading by ECF and by email to Stan R.

Duval on September 1, 2021.

                                           /s/ Louis R. Koerner, Jr.




                                              3
